Citation Nr: 1215179	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-31 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD.

In June 2011, the Veteran testified before the undersigned at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the claim on appeal has been described as one for service connection for PTSD, the Veteran is deemed to be seeking service connection for a psychiatric disability, regardless of how diagnosed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran testified that he had been diagnosed with PTSD, which he believed was a result of active duty.  The Veteran testified that he was on burial detail, from 1973 into 1974, and that he was left with feelings of guilt and disappointment for not being deployed to Vietnam.  The Veteran also provided testimony regarding an attack he endured in 2001, many years after his discharge from active duty.  While he did not begin seeking treatment for PTSD until after this attack, he noted at the hearing that some of his symptoms of PTSD predated the incident, but that he handled the symptoms by abusing alcohol.  The Veteran indicated that he was receiving ongoing treatment for his psychiatric disability through the VA.

As an initial matter, ongoing VA medical records reflecting treatment for the Veteran's psychiatric disabilities should be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  While his primary psychiatric examiner provided a letter in May 2010, which appeared to summarize his treatment of the Veteran, additional medical records would aid in determining whether the Veteran has a current psychiatric disability related to service.

The Board notes that, during the pendency of the Veteran's appeal, the regulations governing service connection for PTSD claims have been amended.  To establish service connection for PTSD, there needed to be medical evidence diagnosing the disorder in accordance with VA regulation (i.e. DSM-IV), credible supporting evidence that the claimed in-service stressor actually occurred, and medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010). See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2011)).  See also VBA Training Letter No. 10-05 (July 16, 2010).  

The Veteran has not alleged a specific in-service stressor.  Nevertheless, given the change in regulations governing entitlement to service connection for PTSD, the Board finds that he should be provided with notice of what information and evidence is necessary to substantiate a claim for PTSD under the new regulations and that this notice should include another request for him to provide an account of his in-service stressors.

VA medical records reflect diagnoses of major depressive disorder, adjustment disorder with a depressed and anxious mood, and PTSD.  The medical evidence of record includes two letters from the Veteran's VA psychiatric examiner, J.S.N., Ph.D.  In an April 2006 letter, the examiner opined that the Veteran had PTSD resulting from emotional and physical abuse as a child, emotional trauma related to his Marine Corps service and a brutal, apparently random attack by two adult males when his motorcycle broke down on a rural road in South Carolina.  In a May 2010 letter, the examiner noted that the Veteran had guilt, grief and tremendous sadness related to being assigned to the stateside Marine Corps Honor Guard when he desperately wanted to be sent to Vietnam; however, the examiner did not provide any diagnosis associated with these symptoms.  The examiner opined that the Veteran had PTSD, which derived from both his Marine Corps duty and the brutal attack that occurred in 2001.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The VA examiner who provided the April 2006 and May 2007 letters primarily related the Veteran's PTSD diagnosis to his attack in 2001; however, while he noted that the Veteran's PTSD was partly due to his active duty experiences, he did not did not provide any rationale or explanation as to why the Veteran's PTSD was related to service.  In addition, while this examiner noted that the Veteran had symptoms such as grief, guilt and sadness related to not going to Vietnam, he did not provide any additional diagnoses on the basis of these symptoms.  Finally, the record contains a number of different psychiatric diagnoses, with no opinion as to whether these are related to active duty.  As such, the Board finds that the Veteran should be afforded a psychiatric examination to determine whether he has a current psychiatric disability which is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that informs him of the evidence required to sustain a claim for service connection for PTSD, under the new regulations, 38 C.F.R. § 3.304(f)(3) (2011).  This notice should also request that the Veteran provide stressor statements describing the in-service incidents related to his stressors.  The claims file must include documentation that the AOJ has complied with VA's duties to notify and assist a claimant.

2.  If the Veteran provides stressor statements that do not fall under the new criteria, the AOJ should attempt to confirm his stressors, if they are specific enough.  If the claimed stressors are related to a fear of hostile military or terrorist activity, the AOJ should confirm that they are consistent with the places, types, and circumstances of the Veteran's active military service.

3.  Obtain all records of psychiatric treatment from the VA since October 2007.

4.  After any additional treatment records have been obtained, schedule him for a VA examination to determine whether he has any current psychiatric disability related to service.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether the Veteran meets the criteria for a diagnosis of PTSD under the DSM -IV criteria, and, if so, whether his stressor is service -related, or if it is related to his attack in 2001.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability (including the previously diagnosed major depressive disorder, adjustment disorder with depression and anxiety) had its onset in service or is related to the Veteran's active duty in any way.

In rendering the opinion, the examiner must discuss the relevant treatment records, including the April 2006 and May 2010 letter from J.S.N., Ph.D.  

The examiner must provide reasons for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for any psychiatric disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

5.  If any determination remains unfavorable to the appellant, issue supplemental statement of the case, that includes the provisions of 38 C.F.R. § 3.304(f)(3) (2011), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


